ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 12 November 2020 for the application filed 13 November 2018 which claims foreign priority to EP17202153.7 filed 16 November 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 1 February 2021 to incorporate claim 20 into claims 1 and 16, thereby cancelling claim 20 as follows: 
Claim 1. A center biased actuator comprising: 
an outer cylinder; 
a slave cylinder arranged to be linearly transposed within the outer cylinder; 
a rod assembly having a piston arranged to be linearly transposed within the slave cylinder and a rod extending from the outer cylinder; 
one or more first dynamic seals arranged to act on a sidewall of the rod to inhibit hydraulic fluid leaking from the outer cylinder; 
one or more second dynamic seals arranged to act on a sidewall of the slave cylinder or an inner surface of the outer cylinder to inhibit hydraulic fluid leaking from the outer cylinder; 
wherein the one or more second dynamic seals are arranged to inhibit hydraulic fluid leaking from the outer cylinder by passing the one or more second dynamic seals and entering a chamber that is vented to atmosphere via a gas vent; and 
a gas chamber comprising a sealed expandable chamber containing gas, the expandable chamber being arranged to act on hydraulic fluid within the center biased actuator to bias the center biased actuator to assume an intermediate condition which lies between a compressed condition and an extended condition.
Claim 16. An aircraft landing gear assembly including a center biased actuator arranged to bias a first part of the assembly to assume a predetermined position relative to a second part a second part, the 
an outer cylinder; 
a slave cylinder arranged to be linearly transposed within the outer cylinder; 
a rod assembly having a piston arranged to be linearly transposed within the slave cylinder and a rod extending from the outer cylinder; 
one or more first dynamic seals arranged to act on a sidewall of the rod to inhibit hydraulic fluid leaking from the outer cylinder; 
one or more second dynamic seals arranged to act on a sidewall of the slave cylinder or an inner surface of the outer cylinder to inhibit hydraulic fluid leaking from the outer cylinder; 
wherein the one or more second dynamic seals are arranged to inhibit hydraulic fluid leaking from the outer cylinder by passing the one or more second dynamic seals and entering a chamber that is vented to atmosphere via a gas vent; and 
a gas chamber comprising a sealed expandable chamber containing gas, the expandable chamber being arranged to act on hydraulic fluid within the center biased actuator to bias the center biased actuator to assume an intermediate condition which lies between a compressed condition and an extended condition, wherein the expandable chamber comprises metal bellows.
Claim 20. (Cancelled)
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 12 November 2020, with respect to claims 1-16 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-16 have been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 12, the prior art of record fails to disclose or teach “an outer cylinder; a slave cylinder arranged to be linearly transposed within the outer cylinder; a rod assembly having a piston arranged to be linearly transposed within the slave cylinder and a rod extending from the outer cylinder; one or more first dynamic seals arranged to act on a sidewall of the rod to inhibit hydraulic fluid leaking from the outer cylinder; one or more second dynamic seals arranged to act on a sidewall of the slave cylinder or an inner surface of the outer cylinder to inhibit hydraulic fluid leaking from the outer cylinder; wherein the one or more second dynamic seals are arranged to inhibit hydraulic fluid leaking from the outer cylinder by passing the one or more second dynamic seals and entering a chamber that is vented to atmosphere via a gas vent; and a gas chamber comprising a sealed expandable chamber containing gas, the expandable chamber being arranged to act on hydraulic fluid within the center biased actuator to bias the center biased actuator to assume an intermediate condition which lies between a compressed condition and an extended condition” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 12 is neither anticipated nor made obvious by the prior art of record.  Claims 13-15 depend from claim 12 and are therefore also found allowable.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/10/2021